Title: To Thomas Jefferson from the Senators and Representatives of Maryland, [23 April 1792]
From: Maryland Congressmen
To: Jefferson, Thomas


          
            [23 Apr. 1792]
          
          The subscribing Senators and Representatives of the State of Maryland in the Congress of the United States, in reply to the enquiries addressed to them by the Secretary of State, not having in this City, the necessary documents, to which they might particularly refer, can only inform him generally;
          That soon after the pacification between these States and Great Britain, complaints of an obstruction to the recovery of British debts in some of the States, by his Britannic Majesty’s Minister, Mr. Pitt, were transmitted by Congress to the several States, accompanied by a requisition of that honorable Body, that laws should be passed to secure the effectual observance of the Treaty. The Legislature of Maryland, in consequence thereof, enacted a law declaring the Treaty the supreme law of the land, which was, in reality, but a compliance in form, with what had, in effect, taken place, immediately after the exchange of the ratifications of the definitive treaty. British suits having been maintained, from that period, in the superior and inferior tribunals throughout the State, without any obstruction whatever, to our knowledge, except in one instance in the County of Charles, wherein a lawyer thought it advisable to withdraw some actions of this description, from a dread of popular interference. But on the speedy interposition of authority, those suits were all restored, and the persons concerned brought to a proper sense of their misconduct: from that event to the present, British Claimants, as well under contracts previous to the late war as since, have in every instance, enjoyed every  facility in the tribunals of Justice of Maryland, equally with her own citizens. They have recovered, in due course of law, and remitted to Great Britain, large debts of either description. It is, however, to be understood that the cases of persons, who during the late war, paid debts, contracted previously thereto, into the Treasury of Maryland, by virtue of and in conformity with two Acts of that State of 1780, Chapter 5th. and 45, have presented to the Courts of that Country, an important question, involving principles of much nicety, extensive national importance which, if not analogous to, and expressly protected by the laws of nations, and precedents drawn from other countries, were yet of novel impression in America, and required much deliberation. A variety of such suits were brought; the usual steps were regularly, and without interruption pursued; the gentlemen at the bar of the supreme common law court were nearly equally divided, on the different sides of these claims, and it was finally agreed between them, to select some one case for trial, on the fate of which the rest should depend. The case of Mildred against Dorsey, which is particularly mentioned by the Secretary, was the individual case so selected; and after a full hearing, the Court determined against the American citizens, in favor of the British claimants: On which an appeal was entered, as is usual in all cases of consequence, and that cause, together with all others similarly circumstanced, wherein new security could be procured by the defendants, removed to the high court of Appeals of Maryland, where it now remains for final decision, and where it will be tried, as soon as the accustomed legal forms are complied with. Throughout the whole progress of this suit, there has been no delay, on the part of the Courts or the defendants; all the forms have been conducted upon the principle of mutual agreement between the Counsel on either party.—With respect to the case of Harrison’s representatives: On the disclosure of facts made by the trustees of the will of Harrison on oath, in Chancery, in consequence of the claim made by the Attorney General, in behalf of the State, the Chancery Court determined it in favor of the State, it is believed, on this principle; that, however Great Britain might consider the Antenati, as subjects born, and that they coud not divest themselves of inheritable qualities, yet that the principle did not reciprocate on America, as those Antinati of Great Britain could never be considered as subjects born of Maryland. The Legislature, however, took the matter up, and passed an Act relinquishing any right of the State, and directing the intention of the testator to take effect, notwithstanding such right. It is conceived, that this was a liberal and voluntary interposition, on the part of the Legislature,  in behalf of the Representatives of Harrison, who are at liberty to pursue their claim.
          
            Jno. Henry
            Ch. Carroll of Carrollton
            John F Mercer
            Samuel Sterett
            Josa. Seney
            W. V. Murray
            Philip Key
            Upton Sheredine
          
        